Citation Nr: 0503871	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967, 
including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
denied service connection for an acquired psychiatric 
disorder, including PTSD.

For the reasons explained below, the claim must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  In addition to the 
requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2004) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2004); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

In the present case, the veteran has been diagnosed with 
PTSD, as shown most clearly in the June 2003 letter from a VA 
staff psychiatrist.  One of the veteran's claimed stressors, 
as described in a February 2002 statement in support of claim 
(VA Form 21-4138), the May 2002 VA examination, and 
elsewhere, was an incident in which the veteran's unit came 
under mortar fire and a shell landed close to him but did not 
explode.  This was one of the incidents that caused the 
veteran's PTSD, according to the VA staff psychiatrist.

In April 2002, to find supporting evidence of this and two 
other stressors, the RO sought records from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
RO noted the date on which the veteran began serving in 
Vietnam, December 1965, noted where he was stationed and his 
infantry division (101st), and enclosed his military 
assignment record.  In an April 2003 letter in response, 
USASCRUR, now called U.S. Armed Services Center for Unit 
Records Research (USASCURR), stated that the information 
provided was insufficient to conduct meaningful research on 
behalf of the veteran.  USASCURR asked for additional 
information, including the date within 60 days, the type and 
location of the incident, and unit designations to the 
squadron level.  In its May 2003 letter to the veteran, the 
RO asked the veteran to provide this information.

The veteran did not specifically respond to this request.  
However, the Board notes that the veteran indicated in his 
February 2002 statement in support that the incident 
involving the unexploded shell happened around the first of 
the year (1966) and indicated at the May 2002 VA examination 
that it occurred between Thanksgiving and Christmas of 1965.  

The veteran did, however, after the case had been certified 
for appeal to the Board, submit a June 2004 "buddy 
statement" from an individual indicating he was with the 
veteran at the incident in which he came under heavy mortar 
fire, and gave a similar description involving an unexploded 
shell.  Again, no specific time period is given.  This 
document was received at the Board without a waiver of RO 
review.  The Board is unable to review this without RO 
review.  See Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In view of the recently submitted evidence and the need to 
remand this for RO review, the veteran will be offered an 
opportunity to provide the time (within a 60 day time frame) 
of the reported attack on the base where he was stationed, 
and which is also reported in the letter from the fellow 
service member.  With specific time frames provided, an 
additional attempt to obtain verification of the attack on 
the base may be possible.  This evidence would be highly 
probative as to the issue under review.  See The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
solicit, within a 60 day window, the date 
of the reported missile attack on the 
base where the veteran was stationed.  
This should be the date of the attack 
which resulted in the finding of the 
unexploded shell.  The veteran should 
also be asked to submit any relevant 
information or evidence in his possession 
concerning his claim.  38 C.F.R. § 3.159 
(2004).

2.  After any additional evidence has 
been obtained, the RO should send a 
follow-up letter to USASCURR.  In that 
letter, the RO should identify the date 
of the unexploded shell incident as 
provided by the veteran.  If no specific 
information is provide no further attempt 
can be made to verify the incident.  As 
appropriate and otherwise indicated, the 
RO should also review the veteran's 
service personnel records, including the 
chronological listing of service, and use 
the information in these records (as well 
as any other relevant evidence in the 
claims file) to provide as much of the 
information requested by USASCURR as 
possible regarding the unexploded shell 
incident.

3.  After all pertinent development has 
been accomplished, the RO should then 
review the June 2004 buddy statement and 
any additional evidence obtained and 
readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.  When this 
development has been completed, and if 
the benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case 
(SSOC). 

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


